Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/22 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egner et al. (U.S. Pub No. 2019/0020657 A1) in view of JEONG et al. (U.S. 2015/036997 A1).



1. Egner teaches a network device in a Multi-Access Edge Computing (MEC) cluster, comprising: one or more processors configured: receive, from a wireless station, information associated with a User Equipment (UE) device that is wirelessly attached to a network through the wireless station [par 0040, For example, the designated broker node MEC may receive a compute work request from a client information handling system such as an loT device or thin client, seek and receive advertisement messages from MECs, access historical trust references, and determine an optimal edge compute
partner to satisfy the compute work request according to embodiments herein. A client information handling system may determine needs for computing resources, issue a compute work request, and solicit advertisement messages, access historical trust references, and determine an optimal edge compute partner to satisfy the compute work request], determine an estimate of a time interval to complete a task that has not been performed by the one or more processors for the UE device based on the information [par 0080, The client information handling system may determine a task type and a task magnitude based on an amount of data that may need to be processed for the computational task needing additional edge compute resources. The task type and magnitude may be cross referenced with a table or other data to predict how may CPU units or how much memory is necessary for this computing task. Further, the client information handling system may determine an expectation of time to complete the computational task]; 
 	Egner fail to show when the estimate is less than a threshold time interval, send a message, through the wireless station, which indicates to the UE device to be in a connected state; execute the task; and send a result of the execution, via the wireless station, to the UE device.
 	In an analogous art JEONG show when the estimate is less than a threshold time interval [par 0103,  Otherwise, if it is expected that although there is no traffic occurrence for the time being but the traffic occurrence probability is high (if the inactivity level is low or the expectation value of traffic arrival time is low, this exemplifies that the inactivity level or the expectation value of traffic arrival time is less than the first threshold value), the RAN performs the operation for transitioning the RRC connection state of the UE], send a message, through the wireless station, which indicates to the UE device to be in a connected state [par 0101, 0103, 0107, send a message, through the wireless station, which indicates to the UE device to be in a connected state. The RAN-initiated state transition of the UE can be accomplished using an RRC message. The RAN sends the UE an RRC message for transitioning the RRC state of the UE to a low power state], execute the task; and send a result of the execution, via the wireless station, to the UE device [par 0125, 0128, determines the RRC connected mode of the UE based on the UE traffic occurrence-related information included in the SCRI message, and sends the UE the RRC message instructing to transition the RRC connection state to the determined RRC connected mode or to UE idle mode. The control unit 903 also may determine the necessity of UE state transition based on the traffic occurrence-related information and, if necessary, to generate a control message for RRC connection state transition. The control unit 903 may also transmit the control message to the UE].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and JEONG because provides an apparatus for controlling the communication module efficiently to reduce battery power consumption of the communication terminal such as smartphone and MTC terminal.


2. Egner and DUAN defines the network device of claim 1determine whether to execute the task; execute the task if the processor determines to execute the task; and forward a result of executing the task to the wireless station[par 0056, 0102, The compute work request may include several parameters of the additional computing work needed. For example, task type 502 may be identified. Task type may include data off-load, processing of the data, and packaging for upstream cloud transmittal for an loT device or other device in one example embodiment. The client information handling system may remain in communication with the optimal edge compute partner or partners as needed, and receive the result of the completed computing task or tasks assigned if successfully completed].
 	Egner fail to show wherein the one or more processors executes the instructions to: when the estimate is greater than the threshold time interval, signal to the UE device, through the wireless station, to enter an inactive state;
 	In an analogous art JEONG show wherein the one or more processors executes the instructions to: when the estimate is greater than the threshold time interval [par 0075,  If the expectation value of the duration between the last data transmission/reception and the next data transmission/reception (i.e. inter-arrival time of data) is greater than a predetermined threshold value, the UE predicts that no more traffic occurs], signal to the UE device, through the wireless station, to enter an inactive state [par 0102, If the SCRI message transmitted by the UE includes the traffic occurrence-related information (e.g. the information capable of checking the inactivity level of the UE or the information indicating the expectation time to the next traffic occurrence) (as described above, this information may be received in an IE other the IE requested PS session end cause or in the form of a value indicating the cause), the RAN may consider the inactivity level]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and JEONG because provides an apparatus for controlling the communication module efficiently to reduce battery power consumption of the communication terminal such as smartphone and MTC terminal.



3. Egner and JEONG demonstrate the network device of claim 2, wherein the wireless station is configured to: receive the result forwarded by the network device [par 0102, The client information handling system may remain in communication with the optimal edge compute partner or partners as needed, and receive the result of the completed computing task or tasks assigned if successfully completed].
 	Egner fail to show signal the UE device to return to the connected state; and relay the result to the UE device.
 	In an analogous art JEONG show signal the UE device to return to the connected state; and relay the result to the UE device [par 0128,  the Signaling Connection Release Indication (SCRI) message including the traffic occurrence-related information from the UE. The control unit 903 also may determine the necessity of UE state transition based on the traffic occurrence-related information and, if necessary, to generate a control message for RRC connection state transition. The control unit 903 may also transmit the control message to the UE]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and JEONG because provides an apparatus for controlling the communication module efficiently to reduce battery power consumption of the communication terminal such as smartphone and MTC terminal.

4. Egner and JEONG illustrate the network device of claim 2, wherein determining whether to execute the task includes determining whether to offload the task to another network device, and wherein when the one or more processors: determines to offload the task to the other network device [par 0080, Such considerations may include the wireless capabilities and wireless link transceivers within range, the QoS of the connectivity, a power state of the client information handling system, and other parameters in various embodiments. Each of these may affect how much processing is offloaded and will affect later determinations of suitable candidate MEC systems and selection of MEC systems as an optimal edge compute partner], the one or more processors is to: transfer a context associated with the UE device to the other network device [par 0056, The compute work request may include several parameters of the additional computing work needed. For example, task type 502 may be identified. Task
type may include data off-load, processing of the data, and packaging for upstream cloud transmittal for an loT device or other device in one example embodiment. The data off-loaded may be sensor data of a variety of types. Such a task may require a particular level of both processing and memory];

5. Egner and JEONG convey the network device of claim 4, wherein the other network device is to: receive the context from the network device; execute the task; and forward a result of the task to the wireless station and wherein the wireless station is to: receive the result forwarded by the network device [Egner, par 0102, The client information handling system may remain in communication with the optimal edge compute partner or partners as needed, and receive the result of the completed computing task or tasks assigned if successfully completed],
 	Egner fail to show the UE device to return to the connected state; and relay the result to the UE device.
 	In an analogous art JEONG show the UE device to return to the connected state; and relay the result to the UE device[par 0128,  the Signaling Connection Release Indication (SCRI) message including the traffic occurrence-related information from the UE. The control unit 903 also may determine the necessity of UE state transition based on the traffic occurrence-related information and, if necessary, to generate a control message for RRC connection state transition. The control unit 903 may also transmit the control message to the UE]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and JEONG because provides an apparatus for controlling the communication module efficiently to reduce battery power consumption of the communication terminal such as smartphone and MTC terminal.


6. Egner and JEONG disclose the network device of claim 1, wherein the network device is located to minimize latency for the UE device [Egner, par 0069, For example, further narrowing of MEC systems that may qualify as an optimal edge compute partner may be made according to radio proximity to a client information handling system or fewest hops to minimize latencies].

9. Egner and JEONG convey the network device of claim 1, wherein the one or more processors are further configured to: determine a time interval after which the network device is to discard a context associated with the UE device [Egner par 0090, in doing so, the edge compute advisory system may flag any instances of failure to complete compute work requests, any reported incidents of security breaches or introduction of malware, any reported errors or time out episodes, reported payment problems or fraud, or other significant problems identifiable with the provision of the edge compute services].

10. Egner and JEONG define the network device of claim 1, wherein a radio access network includes the wireless station and the network device, and wherein the network device is coupled to the wireless station [par 0039, 0042, 0043, A thin client information handling system, a smartcard, a mobile information handling system, or any other information handling system with wireless access and seeking mobile edge computing resources. In some cases, plural wireless links maybe used. Wireless communication may be via WWAN connectivity, WLAN connectivity, WPAN connectivity or any other wireless link protocols. For example, some or all of the wireless gateway device 212, 214, 216, 218 and 220 may be LTE or WCDMA base stations].


11. Egner discloses a method comprising: receiving, by a network device in a Multi- Access Edge Computing (MEC) cluster, from a wireless station, information associated with a User Equipment (UE) device that is wirelessly attached to a network through the wireless station[par 0040, For example, the designated broker node MEC may receive a compute work request from a client information handling system such as an loT device or thin client, seek and receive advertisement messages from MECs, access historical trust references, and determine an optimal edge compute partner to satisfy the compute work request according to embodiments herein. A client information handling system may determine needs for computing resources, issue a compute work request, and solicit advertisement messages, access historical trust references, and determine a optimal edge compute partner to satisfy the compute work request]; determining an estimate, by the network device, of a time interval to complete a task that has not been performed by the network device for the UE device based on the information [par 0080, The client information handling system may determine a task type and a task magnitude based on an amount of data that may need to be processed for the computational task needing additional edge compute resources. The task type and magnitude may be cross referenced with a table or other data to predict how may CPU units or how much memory is necessary for this computing task. Further, the client information handling system may determine an expectation of time to complete the computational task]; 
 	Egner fail to show when the first time interval is less than a threshold time interval, performing by the network device, sending a message through the wireless station, which indicates to the UE device to be in a connected state; executing the task; and sending a result of the execution, through the wireless station, to the UE device.
 	In an analogous art JEONG show when the first time interval is less than a threshold time interval, performing by the network device[par 0103,  Otherwise, if it is expected that although there is no traffic occurrence for the time being but the traffic occurrence probability is high (if the inactivity level is low or the expectation value of traffic arrival time is low, this exemplifies that the inactivity level or the expectation value of traffic arrival time is less than the first threshold value), the RAN performs the operation for transitioning the RRC connection state of the UE], sending a message through the wireless station, which indicates to the UE device to be in a connected state[par 0101, 0103, 0107, send a message, through the wireless station, which indicates to the UE device to be in a connected state. The RAN-initiated state transition of the UE can be accomplished using an RRC message. The RAN sends the UE an RRC message for transitioning the RRC state of the UE to a low power state], ; executing the task; and sending a result of the execution, through the wireless station, to the UE device[par 0125, 0128, determines the RRC connected mode of the UE based on the UE traffic occurrence-related information included in the SCRI message, and sends the UE the RRC message instructing to transition the RRC connection state to the determined RRC connected mode or to UE idle mode. The control unit 903 also may determine the necessity of UE state transition based on the traffic occurrence-related information and, if necessary, to generate a control message for RRC connection state transition. The control unit 903 may also transmit the control message to the UE].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and JEONG because provides an apparatus for controlling the communication module efficiently to reduce battery power consumption of the communication terminal such as smartphone and MTC terminal.


12. Egner and JEONG discloses the method of claim 11, further comprising: when the estimate is greater than the threshold time interval, performing by the network device: signaling, through the wireless station; determining whether to execute the task [par 0064, Further, data errors or failure to complete a requested task within an allocated time maybe substantial errors or they may be considered less severe but may nonetheless reduce a trustworthiness categorization below the highest trustworthiness categorization which may be applied to MEC systems with an unblemished record or which have very few incidents reported or which are old and less pertinent]; executing the task if the network device determines to execute the task; and forwarding a result of executing the task to the wireless station [par 0056, 0102, The compute work request may include several parameters of the additional computing work needed. For example, task type 502 may be identified. Task type may include data off-load, processing of the data, and packaging for upstream cloud transmittal for an loT device or other device in one example embodiment. The client information handling system may remain in communication with the optimal edge compute partner or partners as needed, and receive the result of the completed computing task or tasks assigned if successfully completed|.
 	Egner fail to show : when the estimate is greater than the threshold time interval, performing by the network device: signaling, through the wireless station; signal to the UE device, through the wireless station, to enter an inactive state;
 	In an analogous art JEONG show : when the estimate is greater than the threshold time interval, performing by the network device: signaling, through the wireless station [par 0075, If the expectation value of the duration between the last data transmission/reception and the next data transmission/reception (i.e. inter-arrival time of data) is greater than a predetermined threshold value, the UE predicts that no more traffic occurs] , signal to the UE device, through the wireless station, to enter an inactive state[par 0102, If the SCRI message transmitted by the UE includes the traffic occurrence-related information (e.g. the information capable of checking the inactivity level of the UE or the information indicating the expectation time to the next traffic occurrence) (as described above, this information may be received in an IE other the IE requested PS session end cause or in the form of a value indicating the cause), the RAN may consider the inactivity level]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and JEONG because provides an apparatus for controlling the communication module efficiently to reduce battery power consumption of the communication terminal such as smartphone and MTC terminal.


13. Egner and JEONG disclose the method of claim 12, wherein the wireless station is configured to: receive the result forwarded by the network device [par 0102, The client information handling system may remain in communication with the optimal edge compute partner or partners as needed, and receive the result of the completed computing task or tasks assigned if successfully completed].
 	In an analogous art JEONG signal the UE device to return to the connected state; and relay the result to the UE device [par 0128,  the Signaling Connection Release Indication (SCRI) message including the traffic occurrence-related information from the UE. The control unit 903 also may determine the necessity of UE state transition based on the traffic occurrence-related information and, if necessary, to generate a control message for RRC connection state transition. The control unit 903 may also transmit the control message to the UE]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and JEONG because provides an apparatus for controlling the communication module efficiently to reduce battery power consumption of the communication terminal such as smartphone and MTC terminal.



14. Egner and JEONG disclose the method of claim 12, wherein determining whether to execute the task includes determining, by the network device, whether to offload the task to another network device [Egner, par 0080, Such considerations may include the wireless capabilities and wireless link transceivers within range, the QoS of the connectivity, a power state of the client information handling system, and other parameters in various embodiments. Each of these may affect how much processing is offloaded and will affect later determinations of suitable candidate MEC systems and selection of MEC systems as an optimal edge compute partner], and wherein when the network device determines to offload the task, the network device is to: transfer a context associated with the UE device to the other network device [par 0056, The compute work request may include several parameters of the additional computing work needed. For example, task type 502 may be identified. Task type may include data off- load, processing of the data, and packaging for upstream cloud transmittal for an loT device or other device in one example embodiment. The data offloaded may be sensor data of a variety of types. Such a task may require a particular level of both processing and memory];


15. Egner and JEONG conveys the method of claim 14, wherein the other device is to: receive the context transferred from the network device; execute the task; and forward a result of the task to the wireless station, and wherein the wireless station is to: receive the result forwarded by the network device [par 0102, The client information handling
system may remain in communication with the optimal edge compute partner or partners as needed, and receive the result of the completed computing task or tasks assigned if successfully completed];
 	Egner fail to show signal the UE device to return to the connected state; and relay the result to the UE device.
 	In an analogous art JEONG show signal the UE device to return to the connected state; and relay the result to the UE device [par 0128,  the Signaling Connection Release Indication (SCRI) message including the traffic occurrence-related information from the UE. The control unit 903 also may determine the necessity of UE state transition based on the traffic occurrence-related information and, if necessary, to generate a control message for RRC connection state transition. The control unit 903 may also transmit the control message to the UE]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and JEONG because provides an apparatus for controlling the communication module efficiently to reduce battery power consumption of the communication terminal such as smartphone and MTC terminal.


16. Egner and JEONG provides the method of claim 11, wherein the network device is located to minimize latency for the UE device [Egner, par 0069, For example, further narrowing of MEC systems that may qualify as an optimal edge compute partner may be made according to radio proximity to a client information handling system or fewest hops to minimize latencies].

18. Egner and JEONG creates the method claim 11, further comprising: determining a time interval after which the network device is to discard a context associated with the UE device [Egner, par 0063, In doing so, the edge compute advisory system may
flag any instances of failure to complete compute work requests, any reported incidents of security breaches or introduction of malware, any reported errors or time out episodes, reported payment problems or fraud, or other significant problems identifiable with the provision of the edge compute services].

19. Egner teaches a computer-readable medium, comprising computer-executable instructions, which, when executed by one or more processors, cause the one or more processors to: receive, by a network device in a Multi-Access Edge Computer (MEC) cluster and from a wireless station over a backhaul link, information associated with a User Equipment (UE) device that is wirelessly attached to a network through the wireless station[par 0041, 0047, 0055, 0056, For example, cloud connectivity 210 may be via wired Ethernet connectivity to backhaul connection of the greater internet infrastructure. For example, wireless transceiver320 maybe too distant to effectively provide for wireless connectivity to MEC 5 321 or any other MEC device (not shown)
linked via transceiver 320. A method of operating an edge compute advisory system to select one or more suitable MEC systems for satisfying a compute work request, a method of operating an edge compute advisory system to select one or more suitable MEC systems for satisfying a compute work request]; estimate a first time interval to complete a task that has not been performed by the one or more processors for the UE device based on the information [par 0080, The client information handling system may determine a task type and a task magnitude based on an amount of data that may need to be processed for the computational task needing additional edge compute resources. The task type and magnitude may be cross referenced with a table or other data to predict how may CPU units or how much memory is necessary for this computing task. Further, the client information handling system may determine an expectation of time to complete the computational task], 
 	Egner fail to show when the estimate is less than a threshold time interval, perform: signaling, through the wireless station, to the UE device to be in a connected state; executing the task;
 	In an analogous art JEONG how when the estimate is less than a threshold time interval[par 0103,  Otherwise, if it is expected that although there is no traffic occurrence for the time being but the traffic occurrence probability is high (if the inactivity level is low or the expectation value of traffic arrival time is low, this exemplifies that the inactivity level or the expectation value of traffic arrival time is less than the first threshold value), the RAN performs the operation for transitioning the RRC connection state of the UE], through the wireless station, to the UE device to be in a connected state; executing the task[par 0125, 0128, determines the RRC connected mode of the UE based on the UE traffic occurrence-related information included in the SCRI message, and sends the UE the RRC message instructing to transition the RRC connection state to the determined RRC connected mode or to UE idle mode. The control unit 903 also may determine the necessity of UE state transition based on the traffic occurrence-related information and, if necessary, to generate a control message for RRC connection state transition. The control unit 903 may also transmit the control message to the UE].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and JEONG because provides an apparatus for controlling the communication module efficiently to reduce battery power consumption of the communication terminal such as smartphone and MTC terminal.

20. Egner and JEONG provide the computer-readable medium of claim 19, wherein the instructions further cause the one or more processors to: when the estimate is greater than the threshold time interval[par 0064, Further, data errors or failure to complete a requested task within an allocated time maybe substantial errors or they may be considered less severe but may nonetheless reduce a trustworthiness categorization below the highest trustworthiness categorization which may be applied to MEC systems with an unblemished record or which have very few incidents reported or which are old and less pertinent], perform: signaling, through the wireless station; determining whether to execute the task; executing the task if the processor determines to execute the task; and forwarding a result of executing the task to the wireless
station[par 0056, 0102, The compute work request may include several parameters of the additional computing work needed. For example, task type 502 may be identified. Task type may include data off-load, processing of the data, and packaging for upstream cloud transmittal for an loT device or other device in one example embodiment. The client information handling system may remain in communication with the optimal edge compute partner or partners as needed, and receive the result of the completed computing task or tasks assigned if successfully completed]
 	Egner fail to show signal to the UE device, through the wireless station, to enter an inactive state;
 	In an analogous art JEONG show signal to the UE device, through the wireless station, to enter an inactive state [par 0102, If the SCRI message transmitted by the UE includes the traffic occurrence-related information (e.g. the information capable of checking the inactivity level of the UE or the information indicating the expectation time to the next traffic occurrence) (as described above, this information may be received in an IE other the IE requested PS session end cause or in the form of a value indicating the cause), the RAN may consider the inactivity level]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and JEONG because provides an apparatus for controlling the communication module efficiently to reduce battery power consumption of the communication terminal such as smartphone and MTC terminal.


5.  	Claims 7, 8, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Egner et al. (U.S. Pub No. 2019/0020657 A1) in view of JEONG et al. (U.S. 2015/036997 A1) in further view of lwamoto (U.S. Pub No. 2007/0157199 Al)

7. Egner and Jeong display the network device of claim 1, wherein when the one or more processors estimate the first time interval, the one or more processors are configured to: determine a maximum value among a plurality of estimated time intervals corresponding to a plurality of threads associated with the task [par 0056, In other example embodiments, the compute work request may include a maximum time within which a task must be completed 503. In other embodiments, CPU units 504 or memory needed 505 may be transmitted with the compute work request to define resources necessary to complete the requested task or tasks],
 	Egner and JEONG fail to show wherein each of the plurality of estimated time intervals is a time that a corresponding thread, among the plurality of threads, takes to complete a portion of the task.
 	In an analogous art lwamoto show wherein each of the plurality of estimated time intervals is a time that a corresponding thread, among the plurality of threads, takes to complete a portion of the task [par 0009, The different groups of registers maybe explicitly assigned to different program threads at compile time and these different program threads may run on the SPU simultaneously. The contents of registers assigned to a particular software thread need not be swapped out, e.g., during direct memory access (DMA). Unfortunately, each group of registers has to be explicitly assigned to a thread a compile time since the use of registers is not indexed].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner, JEONG, and lwamoto because this provides a task scheduling in a processing system having a main memory and a processor having a plurality of software-configurable registers

8. Egner, JEONG, and Iwamoto disclose the network device of claim 7, Egner and JEONG fail to show wherein each of the plurality of threads uses one or more resources, wherein each of the resources includes a processor core.
 	In an analogous art lwamoto show wherein each of the plurality of threads uses one or more resources, wherein each of the resources includes a processor core [par 0009, One prior art technique for avoiding context switches is to split the available registers fora processor amongst multiple threads. Since threads can operate independently the available registers maybe divided up amongst the various threads of a program].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner, JEONG, and lwamoto because this provides a task scheduling in a processing system having a main memory and a processor having a plurality of software-configurable registers


17. Egner and JEONG define the method of claim 11, wherein determining the estimate includes: determining a maximum value among a plurality of estimated time intervals corresponding to a plurality of threads associated with the task [par 0056, In other example embodiments, the compute work request may include a maximum time within which a task must be completed 503. In other embodiments, CPU units 504 or memory needed 505 maybe transmitted with the compute work request to define resources necessary to complete the requested task or tasks],
 	Egner and JEONG fail to show wherein each of the plurality of estimated time intervals is a time that a corresponding thread, among the plurality of threads, takes to complete its portion of the task.
 	In an analogous art lwamoto show wherein each of the plurality of estimated time intervals is a time that a corresponding thread, among the plurality of threads, takes to complete its portion of the task [par 0009, The different groups of registers may be explicitly assigned to different program threads at compile time and these different program threads may run on the SPU simultaneously. The contents of registers assigned to a particular software thread need not be swapped out, e.g., during direct memory access (DMA). Unfortunately, each group of registers has to be explicitly assigned to a thread a compile time since the use of registers is not indexed].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner, JEONG, and lwamoto because this provides a task scheduling in a processing system having a main memory and a processor having a plurality of software-configurable registers.


Response to Arguments

At best, these portions of EGNER mention “a maximum time within which a task must be completed” and “an expectation of time to complete the task” but without specifying a relationship between the maximum time and the expectation of time to complete the task. The disparate mentions of the maximum time interval and the expectation of time do not teach “when the estimate is less than a threshold time interval, send a message ... to the UE device” in its entirety, as recited in claim 1.

The above-noted defect in DUAN with respect to the rejection of claim is not cured by EGNER. As already discussed, EGNER only mentions individually the expectation of time to complete the task and the maximum time, without specifying any relationship between the expectation of time to complete the task and the maximum time. Thus, the expectation of time to complete the task of EGNER, the maximum time of EGNER, and the paging process of DUAN do not teach “when the estimate is less than a threshold time interval, send a message ... to the UE device,” as recited in claim 1.

The applicant’s argument are moot in view of newly rejected claims. Analogous art JEONG shows when the estimate is less than a threshold time interval, send a message ... to the UE device.



Thus, according to the above-recited portion of claim 2, the one or more processors signal to the UE device when the estimate is greater than the threshold time interval. In the Final Office Action at pages 6-7, the Examiner recites a portion of paragraph [0083] of DUAN (which, in the Final Office Action, the Examiner seems to erroneously attributes to KEATING reference discussed in the prior Non-Final Office Action) as disclosing “signal to the UE device ...” of claim 2. However, the Examiner does not address the “when the estimate (previously the ‘first time interval’) is greater than the threshold time interval ...” part of the above recited feature. That is, the Examiner does not address the entirety of the feature, and hence, the Examiner does not establish a prima facie case of obviousness with respect to claim 2. Applicant submits that EGNER and DUAN do not render claim 2 obvious. 


The applicant’s argument are moot in view of newly rejected claims. Analogous art JEONG shows “when the estimate is greater than the threshold time interval.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

					/SYED ALI/                                                      Primary Examiner, Art Unit 2468